Moss, Judge,
delivered the opinion of the court:
This case was argued and submitted with two other cases between the same parties, C-977 and C-942. The opinion in the latter case decided as of this date is applicable to the issues involved herein. Under the ruling of the court in that case plaintiff is entitled to recover the sum of $20,000 deducted by the Government from payments due plaintiff as liquidated damages. It is further entitled to recover the sum of $18,777.92 as additional cost and expense due to delays by the Government, and to the removal of the vessel from plaintiff’s pier as stated in Finding XII.
Plaintiff is entitled to recover the sum of $38,777.92, and it is so adjudged and ordered.
GREEN, Judge; Graham, Judge; and Booth; GMef Justice, concur.